Title: Continental Congress Report on a Letter from the Commander in Chief, 20 February 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] February 20, 1783
The Committee to whom were referred the letter from The Commander in Chief with its inclosures submit the following resolution

Resolved that The Commander in Chief be informed that Congress always happy to receive his sentiments either on the political or military affairs of these states the utility of which they have upon so many occasions experienced have paid all the attention to his letter of the 30th. of Jany which the importance of it demands.
That should the war continue another campaign every motive of policy and œconomy would operate in favour of the enterprise suggested, but that such are the present situation and prospects of these states that it would be inexpedient at this time to determine upon the plan or to enter upon the expensive preparations which it would require.
That the official accounts received by Congress corresponding with other intelligence afford appearances of an approaching peace.
Resolved that the Secretary for foreign affairs be directed to make a confidential communication to the Commander in Chief of the state of the negotiations for peace when the last advices were received.
